EXHIBIT 10T
COGNEX CORPORATION
SUMMARY OF ANNUAL BONUS PROGRAM
Cognex Corporation (the “Company”) provides selected employees, including the
Company’s named executive officers, with an opportunity to earn cash bonuses
pursuant to an annual bonus program (the “Bonus Program”). Each participant in
the Bonus Program is assigned a target annual cash bonus. Participants may earn
their bonuses based on the achievement of certain financial goals set forth in
the Company’s annual budget related to the Company’s operating income (excluding
stock-based compensation expense) as a percentage of revenue, or “operating
margin.” The Compensation/Stock Option Committee of the Company’s Board of
Directors establishes a minimum level of operating margin, which must be
achieved for any cash bonus to be paid to a participant. Once the minimum
threshold has been achieved, each participant’s eligible bonus is calculated as
follows:

  •   if the operating margin is above the minimum threshold but below the
operating margin target in the annual budget, each employee is eligible to
receive a pro-rata portion of his or her target bonus;     •   if the operating
margin is equal to the operating margin set forth in the annual budget, each
employee is eligible to receive 100% of his or her target bonus; and     •   if
the operating margin is above the operating margin set forth in the annual
budget, all exempt employees are eligible to receive an additional amount
depending upon his or her grade level and up to a maximum level approved by the
Compensation/Stock Option Committee.

The Compensation/Stock Option Committee approves the target bonus for each
employee at director level and above, which includes the Company’s named
executive officers, and the amount by which each individual can participate in
any increase due to performance in excess of the budget target. Once the
operating margin criterion is met, the amount each employee at director level
and above, which includes the Company’s named executive officers, receives
depends upon the achievement of individual performance goals, which are
established annually.
Under the Bonus Program, Robert J. Shillman, the Company’s Chief Executive
Officer, has the opportunity to earn 0-300% of his target bonus amount based on
the achievement of the specified performance goals and the other executive
officers have the opportunity to earn 0-200% of their target bonus amounts based
on the achievement of the specified performance goals. For fiscal year 2010,
Robert J. Willett will have the opportunity to earn 0-250% of his target bonus
amount based on the achievement of the specified performance goals.
The annual bonuses for the Company’s named executive officers are listed in the
Summary Compensation Table set forth in the Company’s proxy statement for its
annual meeting of shareholders.

 